Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I, claims 1-10 in the reply filed on 17 May 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, it is unclear what a “living hinge” is and how it is different than any normal hinge making unclear to determine the limitations of such language. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrig (2013/0060268).
Herrig discloses a bodily implant (claim 8 and paragraph [0045]) comprising: a connector configured to connect a first tube member and a second tube member such that fluid can be transferred through the first tube member and the second tube member (paragraphs [0038], [0071]), inflow component can be slid onto one inner connector end), the connector including: a first clip member (278) having an inner surface (Figs. 4, 6); a second clip member (280) having an inner surface (Figs. 4, 6); a hinge member (240) coupled to the first clip member (278) and the second clip member (280) (Fig. 6); and
a retaining member (282) coupled to the inner surface of the second clip member (280) (see in Fig. 4); and
an inner connector (258) coupled to the retaining member (282) (Fig. 4).
With regard to claim 5, Herrig teaches the ends of the first and second clip members (ends 250 and 252) are used to couple the clip members together (paragraph [0032]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrig in view of Porter et al (2005/0137614).
Herrig discloses the claimed device including coupling members on the first and second clip members to assist in keeping the connector in a closed position, however Herring does not specifically teach using a “snap-fit” connection.
Porter et al teaches a similar device to connect two tubes together having a retaining means (6), an inner connector (4, 8) and a clip member (58) and further teaches the clip member is a clamshell assembly that can use a snap fit to close the assembly (paragraph [0055]).  Therefore a modification of Herrig to use any well known type of securing means to close the device and keep it in a closed position including a snap fit type of closure would have been obvious to one skilled in the art since such types of closure means are well known in similar devices.  
With regard to claim 10, Porter et al also teaches that it is well known to use a plurality of protrusions (paragraph [0055]) on the inside of the clamshell assembly.  Therefore a modification of Herrig to include such protrusions would have been obvious to one skilled in the art since this would allow the closure assembly to better hold the ends of the tubes connected and avoid them slipping out of connection. 
With regard to claim 8, Herrig and Porter et al both show the outer surface being curved, however they do not include a planar portion.  The inclusion of a planar portion is considered to merely be directed to the shape of the device and further an aesthetic design choice and not critical to the operation of the device (MPEP 2144.04 (I and IV(B))) and therefore would have been an obvious modification.  
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mericle is cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791